DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	In the response filed 10/5/2021 Applicant elected invention II corresponding to claims 11-30, therefore claims 1-10 have been withdrawn. 
3.	Applicant's election with traverse of the restriction in the reply filed on 10/5/2021 is acknowledged.  The traversal is on the ground(s) that the inclusion of the method of manufacturing claims would not present a serious burden to the examiner.  This is not found persuasive because the method of manufacturing claims would require searches in metal working schemes such as B23P 15/26 and B21D 53/00 which are not necessary for the product claims. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 14, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “that has the recess” in line 2, which lacks proper antecedent basis. For examining purposes the limitation will be interpreted as --that has a recess--. 
The term "far" in claims 25 and 26 is a relative term which renders the claim indefinite.  The term "far" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes the limitation will be interpreted as --farthest away--.
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

a.	Claims 25-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25-30 further limit the degassing tube. However, the degassing tube is not positively recited in the previous claims so it’s unclear how the claims are further limiting.  Further the claims are directed to a vapor chamber (shown in figure 1 of the instant application), which in the specification does not have a degassing tube, rather the degassing tube is only present during the manufacturing process. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent Publication No. 2009/0178784). 

Regarding Claim 11, Wang discloses a vapor chamber (fig 2), comprising: 
an upper cover (10); and 
a lower cover (11), wherein the upper cover and the lower cover are assembled together and form a chamber therebetween (fig 3); 
wherein there is a sealing structure (100, 110) located at an edge of the vapor chamber, and the upper cover is directly stacked on the lower cover at the sealing structure (fig 3).

Regarding Claim 13, Wang discloses a vapor chamber (fig 2), comprising: 
an upper cover (10); 

a capillary structure (2), located in the chamber; and 
a sealing structure (100, 110), located at an edge of the vapor chamber for preventing working fluid from leaking from the chamber.

Regarding Claim 14, Wang further discloses wherein the upper cover (10) that has a recess has a flat outer surface opposite to the recess (see annotated fig 6 below).


    PNG
    media_image1.png
    605
    743
    media_image1.png
    Greyscale


Regarding Claim 15, the limitation of “wherein the recess of the upper cover is formed by an etching, sand blasting, or stamping process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 16, Wang further discloses wherein the upper cover (10) has a first contacting surface and a first back surface, and the recess is formed on the first contacting surface (see annotated fig 6 below).

    PNG
    media_image2.png
    454
    791
    media_image2.png
    Greyscale


Regarding Claim 17, Wang further discloses wherein the recess has a containing space  and a flow channel formed on the first contacting surface and connected to each other (see annotated fig 6 below).

    PNG
    media_image3.png
    605
    890
    media_image3.png
    Greyscale


9.	Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (U.S. Patent Publication No. 2019/0160600, “Tseng”).

Regarding Claim 13, Tseng discloses a vapor chamber (fig 2), comprising: 
an upper cover (11); 
a lower cover (11), wherein the upper cover and the lower cover are assembled together, and the upper cover or the lower cover has a recess to become a chamber (13) between the upper cover and the lower cover (fig 2); 
a capillary structure (15), located in the chamber; and 


    PNG
    media_image4.png
    569
    786
    media_image4.png
    Greyscale


Regarding Claim 14, Tseng further discloses wherein the lower cover (11, see annotated fig 2 below) that has the recess has a flat outer surface opposite to the recess. 

    PNG
    media_image5.png
    586
    722
    media_image5.png
    Greyscale

Regarding Claim 15, the limitation of “wherein the recess of the upper cover is formed by an etching, sand blasting, or stamping process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 16, Tseng further discloses wherein the upper cover (11) has a first contacting surface (surface of attachment to lower cover, see annotated fig 2 below) and a first back surface (opposite to first contacting surface, see annotated fig 2 below), and the recess is formed on the first contacting surface.

    PNG
    media_image6.png
    586
    722
    media_image6.png
    Greyscale


Regarding Claim 17, Tseng further discloses wherein the recess has a containing space (122L) and a flow channel (122C) formed on the first contacting surface and connected to each other.

Regarding Claim 18, Tseng further discloses wherein the upper cover (11) and the lower cover are stacked on and assembled to each other, such that the containing space and the flow channel of the upper cover and the lower cover together form the chamber and a passage connected to the chamber, and the passage is configured for a degassing tube (17) to be inserted thereinto.
The limitation of “by a soldering process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 19, Tseng further discloses wherein the sealing structure is at a depressed structure (depressed by 21, ¶0027) formed at a joint between the chamber and the passage.
The limitation of “by a resistance-welding process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show 

Regarding Claim 20, Tseng further discloses wherein the first back surface (of 11) is flat.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘784  as applied to claim 11 above, and further in view of Kim et al. (U.S. Patent Publication No. 2016/0341486, “Kim”).

Regarding Claim 12, Wang ‘784 discloses all previous claim limitations. However, Wang ‘784 does not explicitly disclose wherein the vapor chamber has a thickness smaller than 0.6 centimeters. Kim, however, teaches a vapor chamber which a thickness of 0.5 mm (¶0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wang ‘784 to have the vapor chamber be 0.5 mm such as taught by Kim in order to optimize the space requirement of the vapor chamber. 


12.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘784 as applied to claim 16 above, and further in view of Li (Chinese Patent Publication CN203810998U).

Regarding Claim 21, Wang ‘784 discloses all previous claim limitations. However, Wang ‘784 does not explicitly disclose wherein the upper cover further has a groove formed on the first contacting surface, the groove extends along a contour of an edge of the upper cover, and the groove is configured for a solder to be injected thereinto. Li, however, disclose a vapor chamber (fig 3) wherein an upper cover (10) has a groove (13) formed on a first contacting surface (fig 10), the groove extends along a contour of an edge of the upper cover, and the groove is configured for a solder (130) to be injected thereinto. It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention for Wang ‘784 to prove the sealing structure of Li in order to improve and ensure a fluid tight seal of the vapor chamber. 

Regarding Claim 22, the combination of Wang ‘784 and Li discloses all previous claim limitations. Wang ‘784, as modified, further discloses wherein the lower cover is a flat plate stacked on the upper cover and the solder on the upper cover (such as taught by Li, see rejection of claim 21 above).


s 23, 24, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 18 above, and further in view of Wang (U.S. Patent Publication No. 2014/0076995, “Wang ‘995”).

Regarding Claim 23, Tseng further discloses wherein the passage has a flat passage portion (122S, flattened via 21, ¶0027) and a circular passage portion (122L) that are connected to each other, the aperture size of the flat passage portion does not fit a needle (17), and the aperture size of the circular passage portion fits the needle (¶0024).
However, Tseng, as modified, does not explicitly disclose wherein the needle is tapered. Wang ‘995, however, disclose a vapor chamber (fig 1) wherein a needle (13) is a tapered needled (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Tseng to have the needle tapered in order to facilitate easier insertion into the passage. 


    PNG
    media_image7.png
    532
    700
    media_image7.png
    Greyscale



Regarding Claim 24, Tseng discloses all previous claim limitations. Tseng further discloses wherein the passage has a circular passage portion (122L), and the aperture size of the circular passage portion fits a needle (17, ¶0024).
However, Tseng, as modified, does not explicitly disclose wherein the needle is tapered. Wang ‘995, however, disclose a vapor chamber (fig 1) wherein a needle (13) is a tapered needled (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Tseng to have the needle tapered in order to facilitate easier insertion into the passage. 


    PNG
    media_image7.png
    532
    700
    media_image7.png
    Greyscale


Regarding Claim 27, the combination of Tseng and Wang ‘995 discloses all previous claim limitations. Tseng, as modified, further discloses wherein an outer diameter of a part of the degassing tube that is inserted into the passage is smaller than that of a rest part of the degassing tube (due to the taper taught by Wang ‘995, see rejection of claim 23).

Regarding Claim 28, the combination of Tseng and Wang ‘995 discloses all previous claim limitations. Tseng, as modified, further discloses wherein an outer diameter of a part of the degassing tube that is inserted into the passage is smaller than that of a rest part of the degassing tube (due to the taper taught by Wang ‘995, see rejection of claim 24).

Regarding Claim 29, the combination of Tseng and Wang ‘995 discloses all previous claim limitations. Tseng further discloses wherein a part of the degassing tube (17) that is inserted into the passage is soldered with the upper cover (11) and the lower cover (11, ¶0025).

Regarding Claim 30, the combination of Tseng and Wang ‘995 discloses all previous claim limitations. Tseng further discloses wherein a part of the degassing tube (17) that is inserted into the passage is soldered with the upper cover (11) and the lower cover (11, ¶0025).

14.	Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng and Wang ‘995 as applied to claims 23 and 24 above, and further in view of Xinwei (Chinese Patent Publication CN106225538A).

Regarding Claim 25, the combination of Tseng and Wang ‘995 discloses all previous claim limitations. However, they do not explicitly disclose wherein an end of the degassing tube which is farthest away from the passage is squeezed by a stamping process and sealed by a welding process. Xinwei, however, discloses a heat pipe wherein an end of a degassing tube (50) which is farthest away from the passage is squeezed by a stamping process and sealed by a 

Regarding Claim 26, the combination of Tseng and Wang ‘995 discloses all previous claim limitations. However, they do not explicitly disclose wherein an end of the degassing tube which is farthest away from the passage is squeezed by a stamping process and sealed by a welding process. Xinwei, however, discloses a heat pipe wherein an end of a degassing tube (50) which is farthest away from the passage is squeezed by a stamping process and sealed by a welding process (page 3, lines 31-36 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Tseng, as modified, to have the tube sealed by stamping and welding in order to ensure fluid tight seal. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763